Citation Nr: 0403884	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back condition. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran was in active service from January 1988 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The veteran submitted a substantive appeal in October 2002, 
which contained a request for a hearing with a visiting 
member of the Board at the RO.  In March 2003, the Board 
remanded the veteran's case to the RO in order to schedule 
the veteran for a Travel Board hearing at the RO with a Judge 
for the Board.  The veteran was notified of his scheduled 
hearing by a March 2003 letter from the RO, but failed to 
appear for his scheduled hearing on April 17, 2003.  On April 
30, 2003, the veteran submitted a statement, which detailed 
that he unable to attend the hearing due to "unexpected car 
trouble" and wanted to be rescheduled for another Travel 
Board hearing.  

Under 38 C.F.R. § 20.704(d), if the veteran fails to appear 
for his scheduled hearing and a timely request for 
postponement has not been received and granted, the case is 
processed as though the request for a hearing was withdrawn.  
No further request for a hearing will be granted in the same 
appeal unless the veteran's failure to appear for his 
scheduled hearing was with good cause and the cause for the 
failure to appear was under such circumstances that a timely 
notice of postponement could not have been submitted prior to 
the scheduled hearing date.  A motion for a new hearing date 
following the failure to for a scheduled hearing must be in 
writing, must be filed with 15 days of originally scheduled 
hearing date, and must explain why the appellant failed to 
appear for the hearing and why a timely request for a new 
hearing date could not have been submitted.  It is further 
noted that such requests are filed with the Board.  See 38 
C.F.R. § 20.704(d) (2003).

Whether good cause for such failure to appear and the 
impossibility of timely requesting postponement have been 
established will be determined by the Judge who would have 
presided over the hearing.  If good cause is shown, the 
hearing will be rescheduled for the next available hearing 
date at the same facility after the appellant and his 
representative are given notice that the contingency which 
gave rise to the failure to appear has been removed.  See 38 
C.F.R. § 20.704(d) (2003).

In this case, the veteran's April 2003 motion for a new 
hearing date is considered timely.  The record shows that the 
veteran incorrectly filed his request with the RO instead of 
the Board.  However, in January 2004, the undersigned Judge 
granted the veteran's motion for a new hearing date after 
finding that the veteran's failure to appear for his 
scheduled hearing in April 2003 due to "unexpected car 
trouble" was considered with good cause under 38 C.F.R. § 
20.704.  The veteran was notified by a February 2004 letter 
from the Board that his motion for a new hearing date was 
granted.

The case is REMANDED to the RO for the following action:

The RO should reschedule the appellant 
for a Travel Board hearing before a 
visiting Judge of the Board, as requested 
in his correspondence received by the RO 
in April 2003.  See 38 C.F.R. 
§ 20.702(d), 20.704(d) (2003).

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


